Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the amendment filed on 12/14/2021.
Claims 2 and 9-20 have been cancelled.
Claims 1 and 6 have been amended.
Claims 1, 3-8, and 21 are currently pending and have been examined.

Claim Interpretation
Claim 1 limitation “a priority calculation component” and “a communication engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, paragraph 24 of the specification talks about, A component may be, but is not limited to, software, hardware and/or firmware or any combination thereof that performs the specified functions including, but not limited to, any use of a general and/or specialized processor in combination with appropriate software loaded or stored in a machine readable memory and executed by the processor and any functionality attributed to a component may be equally performed by multiple components, incorporated into and/or combined with the functionality of another component of the same or different type, or distributed across one or more engines of various configurations. Here, the components and engines can be software, hardware and/or firmware or any combination thereof.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-8, and 21 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8 and 21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 3-8 and 21 are drawn towards a method (i.e., a process).  Accordingly, claims 1, 3-8, and 21 are within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 1 is the method claim.
Specifically, independent claim 1 recites:
A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to 
receiving, by a priority calculation component executing within the clinical decision support system, a weighted priority configuration data structure for a health care facility, wherein the weighted priority configuration data structure comprises for each of a plurality of reasons for compliance: a set of days-out-of-compliance weights for a plurality of tiers of days out of compliance, one or more risk priority factors based on a set of condition risks, and an organizational goal factor; 
receiving, by the clinical decision support system,  a set of patients with care gaps, wherein the set of patients have associated patient information comprising a number of days out of compliance for at least one reason for compliance and at least one risk score associated with at least one condition; 
assigning by the clinical decision support system, a priority value to each given patient in the set of patients based on a risk score of at least one condition for the given patient, a number of days out of compliance for the at least one condition for the given patient, and an organizational goal factor associated with the at least one condition for the health care organization in accordance with the weighted priority configuration data structure, wherein the patient information for a given patient comprises a plurality of values for the number of days out of compliance for a set of reasons for compliance, wherein assigning the priority value for the given patient comprises: 
determining an out-of-compliance weight based on a number of days out of compliance for each given reason for compliance within the set of reasons for compliance; 
determining at least one risk factor based on the at least one risk score for each given reason for compliance within the set of reasons for compliance; 
identifying an organizational goal factor for each given reason for compliance within the set of reasons for compliance; and Page 2 of 16 
Courtemanche et al. - 15/828,767determining the priority value for the given patient by applying the at least one risk factor and the organizational goal factor to the out-of-compliance weight in accordance with the weighted priority configuration data structure for each given reason for compliance within the set of reasons for compliance; 
generating by the clinical decision support system, a prioritized communication sequence for the set of patients based on the assigned priority values; and 
initiating, by a communication engine executing within the clinical decision support system, machine-generated communication with patients within the set of patients based on the prioritized communication sequence.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because assigning a priority value to a patient based on the number of days the patient has been out of compliance with a healthcare organization’s goals, prioritizing a sequence of communications with a group of patients based on the group of patients that have highest priority values assigned all relate to managing human behavior/interactions between people.  Furthermore, monitoring patients who may be at risk of medical conditions such as having a stroke, heart attack or breast cancer then prioritizing patients who are more at risk of having the medical conditions based on rules established at a healthcare organization are basic activities, services and agreements that occur within a healthcare organization such as hospitals, clinics and other medical facilities. Additional organizing human activity such as a managerial decision is done by notifying those patients who are more at risk of having the medical conditions. 
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 3-8, and 21 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
2019 PEG: Step 2A - Prong Two:

In the present case, for representative independent claim 1, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a clinical decision support system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the method comprising: 
receiving, by a priority calculation component executing within the clinical decision support system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a weighted priority configuration data structure for a health care facility, wherein the weighted priority configuration data structure comprises for each of a plurality of reasons for compliance: a set of days-out-of-compliance weights for a plurality of tiers of days out of compliance, one or more risk priority factors based on a set of condition risks, and an organizational goal factor (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
receiving, by the clinical decision support system (conventional computer implementation as noted below, see MPEP § 2106.05(f)),  a set of patients with care gaps, wherein the set of patients have associated patient information comprising a number of days out of compliance for at least one reason for compliance and at least one risk score associated with at least one condition (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
assigning by the clinical decision support system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a priority value to each given patient in the set of patients based on a risk score of at least one condition for the given patient, a number of days out of compliance for the at least one condition for the given patient, and an organizational goal factor associated with the at least one condition for the health care organization in accordance with the weighted priority configuration data structure, wherein the patient information for a given patient comprises a plurality of values for the number of days out of compliance for a set of reasons for compliance, wherein assigning the priority value for the given patient comprises: 
determining an out-of-compliance weight based on a number of days out of compliance for each given reason for compliance within the set of reasons for compliance; 
determining at least one risk factor based on the at least one risk score for each given reason for compliance within the set of reasons for compliance; 
identifying an organizational goal factor for each given reason for compliance within the set of reasons for compliance; and Page 2 of 16 
Courtemanche et al. - 15/828,767determining the priority value for the given patient by applying the at least one risk factor and the organizational goal factor to the out-of-compliance weight in accordance with the weighted priority configuration data structure for each given reason for compliance within the set of reasons for compliance; 
generating a prioritized communication sequence for the set of patients based on the assigned priority values; and 
initiating communication with patients within the set of patients based on the prioritized communication sequence.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the data processing system comprising a processor, memory, a priority calculation component and a clinical decision support system, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving, by a priority calculation component executing within the clinical decision support system, a weighted priority configuration data structure for a health care facility, wherein the weighted priority configuration data structure comprises for each of a plurality of reasons for compliance: a set of days-out-of-compliance weights for a plurality of tiers of days out of compliance, one or more risk priority factors based on a set of condition risks, and an organizational goal factor” and “receiving, by the clinical decision support system,  a set of patients with care gaps, wherein the set of patients have associated patient information comprising a number of days out of compliance for at least one reason for compliance and at least one risk score associated with at least one condition,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).

For claim 21 (similar to claim 1), regarding the additional limitation “assigning the priority value and generating the prioritized communication sequence comprise providing a user interface that allows a user to adjust user interface elements to balance organizational goals versus risk factors” the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 15-16, 18 and 20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the processor, memory, the priority calculation component and clinical decision support system, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “receiving,… a weighted priority configuration data structure for a health care facility, wherein the weighted priority configuration data structure comprises for each of a plurality of reasons for compliance: a set of days-out-of-compliance weights for a plurality of tiers of days out of compliance, one or more risk priority factors based on a set of condition risks, and an organizational goal factor” and “receiving, … a set of patients with care gaps, wherein the set of patients have associated patient information comprising a number of days out of compliance for at least one reason for compliance and at least one risk score associated with at least one condition,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 6 and analogous independent claim 7 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Therefore, claims 1, 3-8, and 21 are ineligible under 35 USC §101.

Response to Arguments
Applicant's arguments filed regarding the double patent rejection have been fully considered and are persuasive. Since the Terminal Disclaimer regarding Application No. 15/414,825 has been filed, the double patent rejection is no longer maintained. 
Applicants argues that the claims apply to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, rather, 
By entering already weighed reasons for compliance data such as a set of days-out-of-compliance weights for tiers of days-out-of-compliance, priority based condition risk and organization goals, a set of patients with care gaps, with-out-of-compliance reasons and associated risk score for the patients, the tasks need no further prioritizing to initiate communication of the clinical decision support system. In this case, no technological improvements to prioritize communications, processing patient metadata, data retrieval software, calendar, scheduling software and the functioning of the computer itself have been genuinely set forth and are nonetheless directed towards improving the abstract idea and not the computer itself. Furthermore, the invention is an idea of itself, where the mind of a human could manage and perform using pen, paper and a calendar, which happened to be performed on generic computer. The claims fail to target improvement to the functioning of the computer itself and/or improvement to a technology, where the claims/elements, when considered alone or as an ordered combination. Also, there is no objective evidence in Specification that would support the objective assertion that an “improvement” to either the functioning of the computer itself or a technology is somehow provided.
Applicant further alleges that the McRO patents described this process as tedious and time consuming and the claims of McRO
Specifically, the memo says “The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” Regarding this application, the human incorporating knowledge of monitoring patients who may be at risk of medical conditions such as having a stroke, heart attack or breast cancer then prioritizing patients who are more at risk of having the medical conditions based on rules established at a healthcare organization is already done mentally and is a problem that has already been solved. Furthermore, a managerial decision is made by notifying those patients who are more at risk of having the medical conditions. These are basic activities, services and agreements that occur within a healthcare organization such as hospitals, clinics and other medical facilities. Accordingly, the claim recites an abstract idea.
Applicant further argues that the instant claims improve the functionality of the clinical decision support system by providing a more effective process of initiating machine-generated communications with patients, with the additional elements reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, because the claim elements allow a user to edit only the weighted priority configuration data structure to change the prioritization of machine-generated communications. e.g. see pgs. 9-11 of Remarks – Examiner disagrees.
The machine-generated communications that the Applicant is referring to is not effecting upon the components of increasing processor and memory retrieval, but is rather performing basic data gathering operations that any generic computer would be expected to do. Even if the entire field of prioritizing medical patients with medical conditions, it still recites an abstract idea, wherein the abstract idea is performed using a generic computer, wherein the generic computer performs functions that are routine, and conventional (i.e. collecting, analyzing and displaying information).  Performing data collections and displaying data are operations any generic computer is expected to be capable of performing. 

Conclusion
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Elaine Gort can be reached at 571.272.6781.
 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
01/03/22

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686